     Case 1:19-cv-00124-JRH-BKE Document 54 Filed 06/17/21 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT


                   FOR THE SOUTFIERN DISTRICT OF GEORGIA

                                AUGUSTA DIVISION


CARTARVIS A. JORDAN,

             Plaintiff,

      V.                                             CV 119-124


MARSALIS LIGON; DARREL BROWN;
and JAMES PARK,

             Defendants.




                                      ORDER




      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

GRANTS Defendants' motion for summary judgment, (doc. no. 44), DENIES Plaintiffs

motion for summary judgment and motion in opposition of Defendants' motion for summary

judgment, (doc. nos. 39, 49), DIRECTS the Clerk to ENTER final judgment in favor of
Defendants, and CLOSES this civil action.

      SO ORDERED this ■ "7^ day of June, 2021, at Augusta, Georgia.


                                        UNITE]^ STATES DISTRICT COURT
                                                •RN DISTRICT OF GEORGIA
